t c memo united_states tax_court theron r livingston sr petitioner v commissioner of internal revenue respondent michele d livingston petitioner v commissioner of internal revenue respondent docket nos filed date h pleaded guilty to criminal_tax_evasion for taxable_year admitting to a specified amount of unreported income as determined through r’s reconstruction of h’s income by the net_worth_method in the criminal proceeding subseguently for purposes of establishing h’s civil tax_liability for taxable years and r determined h’s unreported income by relying directly on the criminal net_worth summary r’s net_worth computation assumed that h had a zero opening net_worth and was based on inconsistent inclusions of h’s and w’s incomes assets and expenditures_for taxable_year h and w filed a joint federal_income_tax return in her original petition w sought innocent spouse relief under former sec_6013 i r c after the trial in this case former sec_6013 i r c was repealed and replaced by sec_6015 i r c subsegquently w filed administrative elections for relief pursuant to sec_6015 and c i r c r made a full concession of w’s liability under sec_6015 i r c but made no determination under sec_6015 i r c w seeks judicial determination of her entitlement to relief under sec_6015 sec_1 held for taxable_year respondent’s determination of h’s unreported income through use of the net_worth_method is not sustained held for taxable_year respondent’s determination of h’s unreported income through use of the net_worth_method is modified held for taxable_year respondent having fully conceded w’s tax_liability pursuant to her election under sec_6015 i r c the question of her entitlement to relief under sec_6015 i r c is moot ramsey r taylor and g norris watson for petitioner in docket no howard b teller for petitioner in docket no richard a stone for respondent memorandum findings_of_fact and opinion thornton judge in these consolidated cases respondent determined deficiencies additions to tax and an accuracy- related penalty in petitioners’ federal income taxes as follows additions to tax and penalty year deficiency sec_6651 a sec_6654 sec_6663 theron livingston sr dollar_figure dollar_figure dollar_figure - theron and michele livingston dollar_figure ---- - dollar_figure after concessions ’ the issues for decision are whether theron livingston sr petitioner husband had dollar_figure of unreported income in taxable_year as determined by respondent’s income reconstruction using the net_worth_method whether petitioners had dollar_figure of unreported income in taxable_year as determined by respondent’s income reconstruction using the net_worth_method and whether respondent’s full concession as to the tax_liability of michele livingston petitioner wife pursuant to sec_6015 renders moot the question of petitioner wife’s entitlement to relief pursuant to sec_6015 b ' petitioner husband concedes that for taxable_year additions to tax apply pursuant to sec_6651 and to any underpayment for such year as determined by the court also for taxable_year petitioner husband concedes the imposition of the fraud_penalty pursuant to sec_6663 on any underpayment as determined by the court unless otherwise noted all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact the parties have stipulated some of the facts which are incorporated in our findings by this reference when the petition was filed petitioner husband was incarcerated in federal prison in montgomery pennsylvania and petitioner wife resided in severn maryland petitioners were married on date and remained married at all times relevant to these cases petitioner wife has a daughter itesha and petitioners have a son theron jr during the years in issue petitioner husband was self- employed ina disc jockey business petitioner wife was employed by merrill lynch in severn park maryland performing various clerical duties on or about date petitioners purchased a nissan maxima in the name of petitioner wife of the dollar_figure total purchase_price they paid dollar_figure cash and financed the balance on or about date petitioners traded in the maxima for a bmw in the name of petitioner wife of the dollar_figure total purchase_price they paid dollar_figure cash received dollar_figure net credit for the trade-in and financed the balance on date petitioners and itesha were involved in an automobile accident petitioners settled three personal injury cases in connection with the accident their net settlement proceeds were as follows theron livingston sr dollar_figure michelle livingston big_number itesha livingston total big_number on or about date petitioners used these settlement proceeds to purchase a alfa romeo milano in the name of petitioner wife of the dollar_figure total purchase_price they paid dollar_figure cash and financed the balance for taxable_year petitioner husband filed no federal_income_tax return and petitioner wife filed a federal_income_tax return with a filing_status of married_filing_separately reporting wages of dollar_figure for taxable_year petitioners filed a joint federal_income_tax return the schedule c profit or loss from business included as part of the joint_return reported dollar_figure gross_receipts and dollar_figure net_income from petitioner husband’s disc jockey business petitioners’ joint_return also reported petitioner wife’s wages of dollar_figure on date petitioner husband signed a plea agreement in which he agreed to plead guilty to income_tax evasion pursuant to sec_7201 for taxable_year and to a date offense for distribution of cocaine base petitioner husband was sentenced to months of incarceration on the tax_evasion count to run concurrently with a 70-month sentence on the drug-related count in the plea agreement petitioner husband agreed that the amount of additional income attributable to petitioner husband in is dollar_figure and the additional_amount of tax owed to the united_states is dollar_figure the statement of facts in the criminal proceeding contained a summary of the net_worth analysis hereinafter referred to as the criminal net_worth computation as follows particular sec_12 total asset sec_1dollar_figure dollar_figure dollar_figure less total liabilities big_number net_worth big_number big_number big_number less prior years -q- big_number net_worth increase in net_worth big_number big_number big_number plus expenditures big_number big_number big_number less deductions big_number corrected taxable big_number big_number big_number income reported taxable_income -q- big_number understatement big_number big_number big_number ' this amount comprises a dollar_figure checking account balance and the bmw this amount comprises a dollar_figure checking account the bmw and the alfa romeo milano and investments of dollar_figure in a music shop steady beat records this amount comprises personal living_expenses of dollar_figure including expenditures made jointly by petitioner husband and petitioner wife as well as an item characterized as non-deductible personal_loss maxima in the amount of dollar_figure ‘ 1a this amount comprises of personal living_expenses income taxes paid and social_security_taxes paid this amount represents personal exemptions this amount comprises dollar_figure of wages for petitioner wife dollar_figure for petitioners’ settlement of their injury claims from the automobile accident and dollar_figure for personal exemptions after petitioner husband’s plea agreement gim baker baker a revenue_agent for the internal_revenue_service irs was assigned to examine petitioner husband’s federal_income_tax liability and petitioners’ joint federal_income_tax return baker issued letters to both petitioners requesting them to provide documentation such as income records and expense records in response petitioner husband sent baker a letter stating that it was impossible for him to collect the necessary documents while he was incarcerated and requesting that the civil examination be postponed until his projected release in petitioner wife--whose liability related only to taxable_year 1990--refused to provide the requested information until the irs showed her what information it had in its possession in conducting the civil investigation baker relied on the criminal net_worth computation rather than performing an independent income reconstruction for either year in issue except for her unsuccessful attempt to procure information from petitioners baker conducted no investigation regarding petitioners’ finances and did not verify the numbers contained in the criminal net_worth summary instead she copied the criminal net_worth summary that was attached to petitioner husband’s plea agreement using identical numbers to calculate the increases in net_worth for each of the taxable years and but making certain modifications for instance in drafting the notice_of_deficiency for baker reduced from dollar_figure to dollar_figure the amount of personal expenditures contained in the criminal net_worth computation and disallowed the dollar_figure personal_exemption that had been allowed in the criminal net_worth computation the net result of these two changes was a decrease in the amount of petitioner husband’s unreported income in drafting the notice_of_deficiency for baker increased by dollar_figure the offset allowed for income reported on the return but omitted the dollar_figure of deductions ---comprising dollar_figure for petitioner wife’s wages dollar_figure for petitioners’ settlement of their injury claims from the automobile accident and dollar_figure for personal exemptions----that had been allowed in the criminal net_worth computation resulting in an increase in the amount of petitioner husband’s unreported income ’ the record does not reveal the basis upon which baker determined this lesser amount of personal expenditures the net_worth analyses included in the and statutory notices of deficiency were as follows particular sec_12 understatement of income dollar_figure total assets dollar_figure less total liabilities big_number net_worth big_number less prior years net_worth __-q- increases in net_worth big_number plus expenditures big_number understatement of income big_number increase in net_worth plus expenditures continued opinion taxpayers are required to keep adequate books_or_records from which their correct_tax liability can be determined see sec_6001 in the absence of adequate books_and_records the commissioner may reconstruct a taxpayer’s taxable_income by any reasonable method see 348_us_121 the courts have long recognized the net_worth_method as a reasonable method see id 904_f2d_101 1st cir affg tcmemo_1989_94 and tcmemo_1988_299 726_f2d_876 1st cir 451_f2d_197 3d cir affg tcmemo_1970_144 and tcmemo_1970_37 under the net_worth_method taxable_income is computed by reference to the change in the taxpayer’s net_worth during a continued particular sec_12 understatement of income dollar_figure total assets dollar_figure less total liabilities _ big_number net_worth big_number less prior years net_worth big_number increases in net_worth big_number plus expenditures big_number less income reported on big_number return understatement of income big_number increase in net_worth plus ssss expenditures less income reported on return -- - year increased for nondeductible expenses such as living_expenses and decreased for items attributable to nontaxable sources such as gifts and loans the resulting figure may be considered to represent taxable_income provided the commissioner establishes the taxpayer’s opening net_worth with reasonable certainty and the commissioner either shows a likely source of unreported income or negates possible nontaxable sources see 355_us_595 holland v united_states supra pincite 82_tc_413 affd without published opinion 772_f2d_910 9th cir the use of the net_worth_method requires the exercise of great care and restraint to prevent a taxpayer from being ensnared in a system which is hard for the taxpayer to refute holland v united_states supra pincite the taxpayer’s opening net_worth is of critical importance the importance of accuracy in this figure is immediately apparent as the correctness of the result depends entirely upon the inclusion in this sum of all assets on hand at the outset id pincite if the opening statement is not substantially reliable the whole intricate house of cards falls 246_f2d_209 5th cir respondent must establish the opening net_worth with reasonable certainty see london v commissioner tcmemo_1998_346 campfield v commissioner tcmemo_1996_383 affd without published opinion 133_f3d_906 2d cir respondent’s income reconstruction for petitioner husband respondent’s net_worth computations in this civil_proceeding were derived directly from the criminal net_worth computation in each case respondent assigned petitioner husband a opening net_worth of zero the record does not reveal respondent’s factual basis if any for this determination given that petitioner husband was self-employed in a disc jockey business in however an opening net_worth of zero is suspect respondent’s net_worth computation purports to relate solely to petitioner husband’s unreported income yet is based on inconsistent inclusions of petitioner husband’s and petitioner wife’s incomes assets and expenditures_for example the net_worth computation counts among petitioner husband’s assets two automobiles that petitioners bought together in the name of petitioner wife similarly the net_worth computation takes as far as is revealed by the record petitioner husband was under criminal investigation for tax_evasion only for taxable_year if so the only relevance of the criminal net_worth computation would be to establish petitioner husband’s ending net_worth which was used as his opening net_worth in the criminal net_worth computation because the opening net_worth would be of little or no consequence to the criminal net_worth computation it is inferable that respondent merely assumed a zero opening net_worth for without any investigation such an inference is not contradicted by any evidence in the record into account various expenditures made jointly by petitioner husband and petitioner wife the net_worth computation effectively treats these asset purchases and other joint expenditures as being financed by petitioner husband’s unreported income the net_worth computation does not however account for assets and income attributable to petitioner wife in particular it fails to account for petitioner wife’s after- tax income of dollar_figure which exceeds the dollar_figure of expenditures reflected in respondent’s net_worth computation as included in the notice_of_deficiency in addition petitioner wife credibly testified that petitioners received approximately dollar_figure to dollar_figure in wedding in an attempt to overcome the failure of the criminal net_worth summary to account for assets and income of petitioner wife respondent argued for the first time at trial that the notice_of_deficiency understated petitioners’ personal expenditures on brief respondent asserts for the first time that petitioners’ expenditures exceeded dollar_figure respondent contends that this sum includes an indeterminate amount of expenditures relating either to petitioners jointly or else to petitioner wife for which respondent admits there is no documentation in the record instead basing his contentions on various assumptions respondent has never sought an increased deficiency for based on any such increased amount of expenditures and has never sought to amend his pleading in this case we will not consider this issue that was raised for the first time at trial see vetco inc v commissioner t1t c in any event even if we were to consider this issue the newly asserted amount of joint personal expenditures would not cure the fundamental defects and internal inconsistencies of the net_worth computation as described in the text above gifts in this testimony is corroborated by bank records reflecting petitioners’ numerous small deposits of cash and checks shortly after their wedding petitioner wife also testified that at the time of her marriage in she had at least dollar_figure in two bank accounts she testified that her grandmother used funds placed under her guardianship after the death of petitioner wife’s mother to help pay for itesha’s private christian schooling the record also indicates numerous other instances of gifts or loans to petitioners from family and friends in sum the net_worth computation is premised on an apples-and-oranges comparison of petitioner husband’s opening net_worth unreliably assumed to be zero and petitioners’ joint ending net_worth counting petitioners’ joint assets and expenditures to petitioner husband’s disadvantage while failing to count petitioner wife’s income--upon which she has already paid federal income tax--or separate assets which were available to fund petitioners’ joint expenditures taxpayers may not avoid the imposition of legally due taxes by concealing facts but neither may the commissioner base his determination on a ‘strong underlying element of guesswork ’ jacobs v commissioner tcmemo_1974_73 quoting 265_f2d_498 6th cir taking into consideration the warnings in holland v united_states u s pincite we believe that the net_worth computation is so unreliable as to negate any presumption of correctness as in jacobs v commissioner supra with regard to taxable_year respondent has failed to show the correct amount of petitioner’s reconstructed taxable_income or to provide any basis for estimating it see also gallo v commissioner tcmemo_1983_ accordingly this issue is decided for petitioner husband respondent’s income reconstruction for petitioners for taxable_year by his criminal plea petitioner husband explicitly admitted that he had unreported income of dollar_figure as determined by respondent’s criminal net_worth calculation which was predicated on an opening net_worth of dollar_figure petitioner did not appear at trial to refute his prior admission cf toushin v commissioner tcmemo_1999_171 petitioner husband’s admission is strong evidence of the validity of the criminal net_worth computation and consequently of the civil net_worth computation which was derived directly therefrom petitioner husband’s admission in the criminal proceeding does not collaterally estop him however from challenging the specific deficiency amount in this proceeding because the determination of an exact liability was not essential to the judgment a prerequisite to the application of the doctrine_of collateral_estoppel 360_f2d_353 4th cir internal guotation marks -- - omitted see wapnick v commissioner tcmemo_1997_133 larson v commissioner tcmemo_1993_188 petitioners have challenged respondent’s determination for taxable_year with credible_evidence respondent’s civil net_worth analysis followed the criminal net_worth analysis in imputing to petitioner husband a dollar_figure investment in steady beat records petitioner husband’s mother testified credibly that she was the sole owner of steady beat records and that she rather than petitioner husband made the dollar_figure investment this testimony is corroborated by documentation that in she applied for the maryland business license for steady beat records and signed the lease agreement for its leased premises in addition a friend of the mother’s testified credibly that she had lent the mother money for the investment as evidence that petitioner husband owned steady beat records respondent offered the testimony of george harvell petitioner husband’s sometime acquaintance who testified unconvincingly that petitioner husband had admitted to him these and other matters we did not find george harvell to be a credible witness ’ accordingly we conclude and hold that ’ in harvell pleaded guilty to income_tax evasion pursuant to sec_7201 in exchange for his testimony against several people including petitioner husband the government refrained from charging harvell with cocaine distribution -- - petitioner husband’s understatement should be reduced by dollar_figure we also conclude that respondent’s determination of petitioners’ understatement should be reduced by the dollar_figure in settlement proceeds that petitioners and itesha received from their automobile accident petitioner wife’s innocent spouse claim in her original petition petitioner wife sought innocent spouse relief under former sec_6013 on date a trial was held in this case on date sec_6015 was enacted replacing former sec_6013 which was repealed generally as of the same date see internal_revenue_service restructuring and reform act of publaw_105_206 e 112_stat_734 on august and petitioner wife filed administrative elections pursuant to sec_6015 and c respectively on date respondent notified petitioner wife that she is entitled to relief pursuant to sec_6015 and mailed her a proposed the criminal net_worth analysis did in fact reflect an offset of dollar_figure for petitioners’ settlement of their own but not itesha’s injury claims from the automobile accident respondent has offered no satisfactory explanation why he departed from this approach in failing to include any offset in the civil net_worth analysis furthermore in light of the fact that the entire dollar_figure of settlement proceeds appears to have been included in petitioners’ assets in both the criminal and civil net_worth computations it is appropriate to include an offset for the entire amount decision representing a concession that she has no liability for any amount of the deficiency or penalty in dispute respondent made no determination whether petitioner wife qualifies for relief under sec_6015 with leave of the court petitioner wife amended her petition requesting the court to require respondent to make a determination under former sec_6013 and or sec_6015 the controversy before the court concerns petitioner wife’s liability for the deficiency respondent determined for taxable_year respondent’s concession under sec_6015 c relieves petitioner wife of all liability for taxable_year and resolves the controversy between her and respondent that is before us cf 64_tc_589 a decision regarding petitioner wife’s eligibility for relief under sec_6015 would amount to an advisory opinion and would contravene the sound principle of judicial administration that courts will not gratuitously decide complex on brief petitioner wife does not press the issue of her entitlement to relief under former sec_6013 and we deem her to have conceded it in any event since the disputed tax_liability arose before date but remained unpaid as of that date former sec_6013 is no longer effective with respect to the instant case which is governed instead by the provisions of sec_6015 see internal_revenue_service restructuring and reform act of publaw_105_206 e 112_stat_734 -- - issues that cannot affect the disposition of the case before them id pincite petitioner wife suggests on brief that a decision as to her eligibility for relief under sec_6015 could enhance her future efforts to petition this court for an award of attorney’s fees it would be inappropriate to protract this proceeding to enhance an award of fees see sec_7430 moreover any consideration as to whether petitioner wife is entitled to litigation and administrative costs including attorney’s fees is inappropriate at this stage of these proceedings should petitioners desire to pursue this matter they must comply with rules and remaining contentions not addressed herein we deem irrelevant without merit or unnecessary to reach to reflect the foregoing and concessions by the parties decisions will be entered under rule
